DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed 19 May 2022, with respect to the rejection(s) of claim(s) 1-5 and 9-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2012/018027 to Pianca et al. in view of US 5,476,493 to Muff.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/018027 to Pianca et al., hereinafter Pianca (previously cited), in view of US 5,476,493 to Muff, hereinafter Muff.
Regarding claim 1, Pianca discloses (Fig 6 and 7) a lead anchor for a neuromodulation lead (torque lead anchor 600), the lead anchor comprising: an anchor body (exterior member 610) configured to receive a portion of the neuro-modulation lead (para 0068: lead lumen 602 for insertion of lead); a deformable metal sleeve (para 0069) disposed to at least partially surround the portion of the neuromodulation lead when the portion of the neuromodulation lead is received in the anchor body (para 0069: sleeve 630), said sleeve being arranged in contact with said portion of the neuromodulation lead (para 0069); a clamping element containing said sleeve (body 601 with fastener 620), said clamping element being configured for reversibly clamping a portion of the neuromodulation lead by way of a reversible deformation of said sleeve, said clamping element including an actuator configured to reversibly activate a clamping function of said clamping element (para 0069-0070); and said actuator is or includes a set screw (para 0061).
Pianca does not disclose wherein the deformable metal sleeve is a compressible mesh.
However, Muff teaches a wherein the deformable metal sleeve is a compressible mesh (Fig 2-6: cylindrical tubing element 56 is described as a mesh [Col 3, lines 34-54] and describe as compressible by having and expanded and constricted state based on actuation [Col 4, lines 36-55]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the deformable metal sleeve of Pianca such that it is a compressible mesh, as taught by Muff, for purpose of preventing high localized stresses which could give rise to localized flattening of the lead body and crushing of the helical conductors or insulation therein (Col 5, lines 15-22).
Regarding claim 3, Pianca, as previously modified, further teaches wherein the compressible mesh comprises a metal (para 0069).
Regarding claim 12, Pianca, as previously modified, further teaches wherein said compressible mesh forms a sleeve that is configured to receive the portion of the neuromodulation lead (sleeve 630), as does Conger (para 0079: tubular mesh 228).
Regarding claim 13, Pianca further teaches further comprising a set screw collar (body 601), wherein said sleeve is at least partially arranged inside said set screw collar (body 601 surrounds sleeve 630).
Regarding claim 14, Pianca further teaches wherein said anchor body defines a lumen for receiving the portion of the neuromodulation lead (lead lumen 602).
Regarding claim 15, Pianca further teaches wherein said anchor body has at least one fastener portion configured to fasten said anchor body to tissue of a patient (Fig 9: suture tabs 904 with eyelets 903).
Regarding claim 16, Pianca discloses (Fig 6 and 7) a lead anchor for a neuromodulation lead (torque lead anchor 600), the lead anchor comprising: an anchor body (exterior member 610) configured to receive a portion of the neuro-modulation lead (para 0068: lead lumen 602 for insertion of lead); a deformable metal sleeve (para 0069) disposed to at least partially surround the portion of the neuromodulation lead when the portion of the neuromodulation lead is received in the anchor body (para 0069: sleeve 630), said sleeve being arranged in contact with said portion of the neuromodulation lead (para 0069); a clamping element containing said sleeve (body 601 with fastener 620); and said clamping element including a set screw (para 0061) arranged to directly or indirectly reversibly clamp a portion of the neuromodulation lead in said anchor body by way of a reversible deformation of said sleeve (para 0069-0070; Fig 7).
Pianca does not disclose wherein the deformable metal sleeve is a compressible mesh.
However, Muff teaches a wherein the deformable metal sleeve is a compressible mesh (Fig 2-6: cylindrical tubing element 56 is described as a mesh [Col 3, lines 34-54] and describe as compressible by having and expanded and constricted state based on actuation [Col 4, lines 36-55]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the deformable metal sleeve of Pianca such that it is a compressible mesh, as taught by Muff, for purpose of preventing high localized stresses which could give rise to localized flattening of the lead body and crushing of the helical conductors or insulation therein (Col 5, lines 15-22).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pianca in view of Muff, and further in view of US 2012/0232626 to Daglow, hereinafter Daglow (previously cited).
Regarding claim 4, Pianca, as previously modified, discloses the limitations of claim 1, but does not explicitly disclose wherein the compressible mesh has a shape memory function.
However, Daglow teaches wherein the compressible mesh has a shape memory function (para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the compressible mesh sleeve of Pianca such that it has a shape memory function, as taught by Daglow, for purpose of facilitating localized deformation in response to radial inward forces (para 0007).
Regarding claim 5, Pianca, as previously modified, discloses the limitations of claim 1, but does not explicitly disclose wherein the compressible mesh comprises nitinol.
However, Daglow teaches wherein the compressible mesh comprises nitinol (para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the compressible mesh sleeve of Pianca such that it comprises nitinol, as taught by Daglow, for purpose of facilitating localized deformation in response to radial inward forces (para 0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pianca in view of Muff as applied to claim 1 above, and further in view of US 2015/0209574 to Farhat, hereinafter Farhat (previously cited).
Regarding claim 9, Pianca in view of Muff disclose the limitations of claim 1, but do not disclose wherein said clamping element is a C-clamp. 
However, Farhat teaches wherein said clamping element is a C-clamp (Fig 12-13: clamping portion 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the clamping element of Pianca in view of Muff such that it is a C-clamp, as taught by Farhat, for purpose of distributing fastening forces such that local mechanical overloading of the electrode is prevented (para 0010).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pianca in view of Muff as applied to claim 1 above, and further in view of US 2019/0209852 to Nelson et al., hereinafter Nelson (previously cited).
Regarding claim 11, Pianca in view of Muff discloses the limitations of claim 1, but does not disclose wherein said compressible mesh has a C-shaped cross-section.
However, Nelson teaches wherein said compressible mesh has a C-shaped cross-section (para 0046; Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the clamping element of Pianca such that said compressible mesh has a C-shaped cross section, as taught by Nelson, for purpose of distributing the clamping force to inhibit or prevent the anchor from damaging the lead when in use (para 0050).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pianca in view of Muff, further in view of Farhat, as applied to claim 9 above, and further in view of Nelson.
Regarding claim 10, Pianca in view of Muff, and further in view of Farhat, discloses wherein said clamping element comprises a C-clamp body (Farhat: Fig 12-13: clamping portion 48).
Pianca in view of Muff, and further in view of Farhat does not disclose said compressible mesh forms at least a part of a C- shaped lead support portion of said C-clamp body.
However, Nelson teaches wherein said clamping element comprises a C-clamp body (Fig 2), and said compressible mesh forms at least a part of a C- shaped lead support portion of said C-clamp body (para 0046-0048).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the clamping element of Pianca in view of Muff, and further in view of Farhat, such that it is a C-clamp and said compressible mesh forms at least a part of a C- shaped lead support portion of said C-clamp body, as taught by Nelson, for purpose of distributing the clamping force to inhibit or prevent the anchor from damaging the lead when in use (para 0050).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0001067 to Pereira et al. discloses an implantable medical device with a lead and an electrode array that utilizes a mesh anchor to hold the lead in place (Fig 3A; para 0011).
US 2012/0330354 to Kane et al. discloses a lead anchor for a medical device that includes an inner sleeve that conforms to the lead (Fig 4; para 0049-0051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792